Citation Nr: 0922715	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-21 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES
 
1.  Entitlement to a compensable rating for bilateral ear 
fungus.
 
2.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 30 percent disabling.
 
3.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.
 
4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 

ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1944 to June 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia , Pennsylvania .  The claims were certified for 
appeal by the Newark , New Jersey , RO.
 
AS STATED IN THE AUGUST 2004 AND APRIL 2008 BOARD DECISIONS, THE VETERAN 
HAS RAISED THE ISSUE OF ENTITLEMENT TO SERVICE CONNECTION FOR POSTTRAUMATIC 
STRESS DISORDER.  THE VETERAN HAS SUBMITTED A STRESSOR STATEMENT STRONGLY 
SUPPORTING THE EXISTENCE OF A VERIFIED INSERVICE STRESSOR BASED ON HIS "DD-
214" EQUIVALENT SHOWING THAT HIS SERVICE AT THE D-DAY LANDING AND INVASION 
OF NORMANDY  ON BOARD LST-373.  SEE ALSO 
http://www.navsource.org/archives/10/16/160373.htm.  
TRAGICALLY, THIS CLAIM REAMINS UNDEVELOPED AND UNADJUDICATED BY THE RO.  
IT IS AGAIN REFERRED TO THE RO FOR IMMEDIATE CONSIDERATION.
 
In April 2008, the Board also referred the issues of 
entitlement to service connection for a shoulder disorder and 
hearing loss to the RO.  In February 2008, the Veteran raised 
the issue of entitlement to service connection for a knee and 
spine disability, secondary to a fall caused by his bilateral 
peripheral neuropathy.  As these claims have not been 
developed for appeal, they are referred to the RO for 
consideration.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The Veteran's bilateral ear fungus has not been 
manifested by swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.
 
2.  The Veteran's peripheral neuropathy of the right lower 
extremity has not been manifested by complete paralysis of 
the external popliteal nerve.
 
3.  The Veteran's peripheral neuropathy of the left lower 
extremity is productive of severe incomplete paralysis.
 
4.  The Veteran has a combined rating of 60 percent for the 
following service connected disabilities: peripheral 
neuropathy of the right lower extremity, evaluated as 30 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 30 percent disabling (as granted 
below); residual fracture of head of left radius with 
degenerative changes, evaluated as 20 percent disabling; and 
bilateral ear fungus, evaluated as noncompensable.
 
5.  The Veteran's service-connected disorders preclude him 
from securing and following a substantially gainful 
occupation consistent with his education and work experience.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for compensable rating for a bilateral ear 
fungus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6210.
 
2.  The criteria for a disability rating in excess of 30 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8621 
(2008).
 
3.  The criteria for a disability rating of 30 percent for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;     38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8621.
 
4.  The criteria for entitlement to total disability rating 
based upon individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice that the 
claimant must show that his condition is worsening.  VA 
informed the Veteran of the specific criteria used to rate 
his disorders in May 2008 correspondence.
 
The claims were readjudicated in a March 2009 supplemental 
statement of the case.  Where there is a timing defect in a 
case, to include where the appealed rating action precedes 
full VCAA notice, VA may cure the timing defect through 
compliance with proper remedial measures, such as the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1317, 1333-34 (Fed. Cir. 2006).  As the claims were 
readjudicated after proper notice was provided to the 
Veteran, the timing defects have been cured by 
readjudication.  The Veteran does not argue that he suffered 
prejudice by any timing error.
 
The Board notes that in its August 2004 remand, it requested 
that the RO provide the Veteran with a social and industrial 
survey.  In the Board's April 2008 remand, it directed the RO 
to readjudicate the Veteran's claims in a supplemental 
statement of the case to include consideration of new 
evidence.  A social and industrial survey was scheduled twice 
for the Veteran, but he did not report to his appointment.  
It is unclear from the record, however, that the Veteran was 
provided notice of these appointments.  Further, while the RO 
readjudicated the claims in a March 2009 supplemental 
statement of the case, it did not consider all evidence since 
the statement of the case in July 2003.  While a remand 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand directives, remands are to be 
avoided if they unnecessarily impose additional burdens on VA 
with no benefit flowing to the veteran.  See Stegall v. West, 
11 Vet. App. 268 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  
 
Nevertheless, because the claim of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is being granted, it is 
unnecessary to remand for a social and industrial survey.  
Furthermore, the Veteran is not prejudiced by the RO's 
failure to provide an adequate supplemental statement of the 
case since the Board will fully consider all relevant 
evidence of record in rendering this decision, and since 
remanding for further development would be a redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Indeed, the representative acknowledges 
that VA has made a concerted effort to comply with the remand 
instructions.  See Appellant's Brief, p. 4.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Increased rating
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).
 
Under 38 C.F.R. § 4.87, Diagnostic Code 6210, covering 
ratings for chronic otitis externa, a 10 percent rating is 
assigned for swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.
 
Under 38 C.F.R. § 4.124a, Diagnostic Code 8621, a 20 percent 
rating is warranted for moderate incomplete paralysis of the 
external popliteal nerve, and a 30 percent rating is 
warranted for severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent rating is assigned for 
complete paralysis, described as foot drop and slight droop 
of the first phalanges of all toes, an inability to dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.
 
The Board finds that the Veteran is not entitled to a 
compensable rating for bilateral ear fungus.  A July 2002 VA 
examination reported no discharge from the ear.  He was 
diagnosed with no active ear disease.  A February 2008 VA 
examination reported the Veteran having fungus in his ears 
while in service and several years following service, but did 
not report any present problems regarding this disability.  
The remainder of the record is silent for current treatment 
or complaints of bilateral ear fungus or its symptoms.  For 
these reasons, the Veteran's claim of entitlement to a 
compensable rating for bilateral ear fungus is denied.
 
Regarding the Veteran's bilateral leg neuropathy, the Board 
finds that he is entitled to a 30 percent rating for the left 
lower extremity, but no higher.  The Board also finds that he 
is not entitled to a rating in excess of 30 percent for his 
right lower extremity.
 
In November 2004, the Veteran was afforded a VA examination.  
Lower extremity motor strength studies revealed proximal 
iliopsoas, quadriceps was -5/5.  Tiabialis anterior, 
posterior, and gastrocnemius and hamstrings were 4/5 
bilaterally.  There was no significant atrophy on the legs.  
Bilateral ankle dorsiflexion was weak.  Strength was 3/5.  
Plantar flexion was 4/5.  Inversion and eversion were 3/5.  
The extensor hallucis longus was 4/5.  Knee jerks were 1+ 
symmetrical and ankle jerks were trace.  Plantar were 
flexors.  There was no Babinski sign.   A mild foot drop was 
found on both sides.  Sensation to pinprick was diminished 
symmetrically on both lower extremities below the knee up to 
the ankle and from the ankle to foot.  The Veteran had 
variable sensory loss with patchy areas of hypoesthesia and 
hyperesthesia on both feet.  Vibration sense and position 
sense were both diminished on the big toes.  Romberg test was 
positive.  Heel and toe walk were difficult, and the Veteran 
was unable to perform them.  The Veteran was diagnosed with 
peripheral neuropathy of both lower extremities, and a 
history of Guillain-Barre syndrome "in service" with residual 
weakness of both lower extremities and bilateral slight foot 
drop.  The examining physician also noted that the Veteran's 
current service-connected problem would have an impact on his 
ability to obtain and maintain substantially gainful 
employment.
 
At an August 2006 neurological examination, the Veteran 
reported that his symptoms had been worsening for the last 
two years.  He stated that walking, ambulation, driving, and 
daily activities and routine were difficult.  A physical 
examination showed knee jerks at 2+.  Ankle jerks were 1+ and 
symmetrical.  Plantars were flexor.  It was difficult to do a 
heel to shin study of cerebellar coordination because of 
bilateral leg weakness.  He had some foot drop bilaterally.  
The Veteran ambulated with a cane and with a steppage gait.  
A sensory examination showed pinprick sensation diminished 
symmetrically on both lower extremities below the knee down 
to the ankle to the feet.  There was also variable sensory 
loss with patchy areas of hyperesthesia on both feet.  
Vibration and position sense were diminished in his big 
toes.  Romberg test was positive.  The Veteran was diagnosed 
with peripheral neuropathy of both lower extremities, and 
bilateral foot drop secondary to residuals of external 
popliteal nerve paralysis.  The examiner noted that the 
Veteran's symptoms of weakness and numbness had slightly 
worsened over the period of the last two years.
 
The Board finds that the Veteran's peripheral neuropathy of 
the left lower extremity is more accurately rated as severe.  
The Veteran has been diagnosed with foot drop, diminished 
pinprick sensation, and weakness bilaterally since November 
2004.  He has become very limited in his ambulation and in 
performing daily routines.  For these reasons, the Board 
finds that the Veteran is entitled to a 30 percent rating for 
his left lower extremity.  
 
The Veteran, however, is not entitled to a rating in excess 
of 30 percent for either his left or right lower extremity 
peripheral neuropathy.  While the Veteran has been diagnosed 
with bilateral foot drop, neurological test findings do not 
show complete paralysis.  The Veteran's most recent 
examination showed knee jerks at 2+ and ankle jerks at 1+.  
If complete paralysis of the nerve were present, the Veteran 
would not present these reflexes .  Thus, the Board finds 
that the Veteran is most appropriately rated at a 30 percent 
evaluation bilaterally.
 
Total disability rating based upon individual unemployability
 
The Veteran argues that his service-connected disabilities 
have rendered him unemployable.  The Board agrees.
 
VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disability, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.
 
A total rating for compensation purposes based on 
unemployability will also be granted when the evidence shows 
that the veteran, by reason of his service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2008).
 
In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.
 
The Veteran has a combined rating of 60 percent for the 
following service connected disabilities: peripheral 
neuropathy of the right lower extremity, evaluated as 30 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 30 percent disabling; residuals of a 
left radial head fracture with degenerative changes, 
evaluated as 20 percent disabling; and bilateral ear fungus, 
evaluated as noncompensable.
 
The Veteran worked as a locomotive operator until 1989, when 
he retired as a result of his service-connected disabilities.
 
At the November 2004 VA examination, the examining physician 
noted that the Veteran's service-connected peripheral 
neuropathy would have an impact on his ability to obtain and 
maintain substantially gainful employment which would be 
difficult.  In February 2007, the same physician submitted an 
opinion as to unemployability.  He noted that the Veteran's 
residual weakness, history of "inservice" Guillain-Barre 
syndrome, and bilateral foot drop would make it very 
difficult to obtain substantial gainful employment, and the 
appellant would have difficulty in maintaining a job.  
 
In March 2007, the same examiner noted that the Veteran's 
neuropathy was chronically progressive in nature.  He opined 
that because of the bilateral foot drop, it would be very 
difficult to obtain substantial gainful employment, and the 
Veteran would also have difficulty in maintaining a job.
 
The record shows that the Veteran is clearly incapable of 
performing the physical acts required by employment because 
of his service-connected disabilities.  While the Board 
recognizes that the Veteran does not meet the criteria for a 
total disability rating based upon individual 
unemployability, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  With this policy in mind, the Board finds that 
there is enough evidence available to grant entitlement to 
total disability rating based upon individual 
unemployability.
 
The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  While the preponderance of the evidence shows 
that the Veteran's disabilities resulted in a marked 
interference with employment, he is adequately compensated by 
the current schedular criteria and the award of a total 
disability evaluation based on individual unemployability. 
 Having reviewed the record with these mandates in mind, the 
Board finds no basis for referral for consideration of 
extraschedular rating.
 
 
ORDER
 
Entitlement to a compensable rating for bilateral ear fungus 
is denied.
 
Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity is denied.
 
A 30 percent rating, but no higher, is warranted for 
peripheral neuropathy of the left lower extremity, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.
 
Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted subject to the laws and regulations 
governing the award of monetary benefits.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


